Citation Nr: 0417693	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-12 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of a right knee injury, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active service from June 1980 to January 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Veterans 
Law Judge at the RO.  Although he was notified of the time 
and date of the hearing by mail, he failed to appear and 
neither furnished an explanation for his failure to appear 
nor requested a postponement or another hearing.  Pursuant to 
38 C.F.R. § 20.702(d) (2003), when an appellant fails to 
appear for a scheduled hearing and has not requested a 
postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  Accordingly, the 
Board will proceed with consideration of this appeal based on 
the evidence of record.


FINDINGS OF FACT

1.  The veteran's post operative right knee injury residuals 
consist of instability, popping, and pain.

2.  The veteran's right knee arthritis is manifested by 
degenerative changes of the knee and is productive of pain 
and limitation of motion.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 30 percent for 
post operative residuals of a right knee injury have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.71a, Diagnostic Code 5257 (2003).

2.  The criteria for a rating in excess of 10 percent for 
right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 
5003, 5260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a January 2002 letter 
issued prior to the initial rating decision on appeal, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi, 
17 Vet. App. 412 (2004).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2003).  He has 
identified no private medical records in connection with this 
appeal.  Moreover, the veteran has been afforded a VA medical 
examination in connection with this claim.  The examination 
report provides the necessary medical opinion as well as 
sufficient reference to the pertinent schedular criteria for 
rating disabilities of the knees.  Cf. Massey v. Brown, 7 
Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  



I.  Factual Background

The veteran's service medical records show that he sustained 
a ligament injury to the right knee in September 1981.  

In September 1983, shortly after his separation from service, 
the veteran submitted an application for VA compensation 
benefits, including service connection for residuals of a 
right knee injury.  

Following review of an October 1983 VA medical examination 
report, in a December 1983 rating decision, the RO granted 
service connection for residuals of a right knee injury and 
assigned an initial 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

In March 1985, the veteran requested an increased rating for 
his right knee disability, stating that he had recently 
undergone surgery.  The RO thereafter obtained a February 
1985 VA hospitalization summary which showed that the veteran 
had undergone a right knee arthroscopy and arthrotomy with 
excision of the medial pica and patella chondroplasty.  The 
veteran thereafter underwent an intra articular 
reconstruction of the anterior cruciate ligament in December 
1986.  

In a September 1987 rating decision, the RO increased the 
rating for the veteran's service-connected knee disability to 
30 percent under Diagnostic Code 5257.  In a separate rating 
decision, the veteran was also awarded a temporary total 
rating for the period from December 26, 1986 to February 1, 
1988.

In September 1988, the veteran underwent VA medical 
examination to determine the severity of his service-
connected disability.  The examination report noted that the 
veteran had undergone a reconstruction of his anterior 
cruciate ligament in December 1986.  He reported that his 
knee popped out every day in a medial direction and indicated 
that he was unable to flex his knee fully.  Physical 
examination showed that extension was intact, but that 
flexion was limited to 100 degrees.  There was no effusion 
and no definite crepitation upon passive movement of the 
joints.  X-rays reflected the presence of degenerative 
osteoarthritic changes.  The impression was status post 
reconstruction of the right anterior cruciate ligament, 
symptomatic by history.  It was noted that the veteran was 
employed by Southern Pacific Railroad.

In an October 1988 rating decision, the RO confirmed and 
continued the 30 percent rating for the veteran's right knee 
disability.  

In February 1997, the veteran requested an increased rating 
for his right knee disability, claiming that it had increased 
in severity.

In connection with his claim, the veteran underwent a VA 
medical examination in April 1997.  He reported severe right 
knee pain over the previous four years around the medial and 
lateral joint line as well as around the patella.  He also 
reported occasional giving way and occasional locking 
episodes with associated swelling.  It was noted that the 
veteran had not received recent treatment for his knee 
disability.  Physical examination reflected that the girth of 
his thigh was four centimeters larger on the left than the 
right.  The presence of a well-healed scar, secondary to 
surgery in 1986, was noted.  No effusion was present.  Pain 
was noted at the lateral facet of the patella and at the 
medial joint line.  There was good patellar mobility.  Range 
of motion was from 10 to 90 degrees.  The right knee was 
neurovascularly intact.  X-rays confirmed the presence of 
early changes consistent with degenerative arthritis.  
Instability of the knee was noted.  The assessment was right 
knee pain with mild instability symptoms.  The examiner noted 
the presence of pain which he attributed to either a 
stretching or partial tear of the cruciate repair and also, 
the likely beginnings of degenerative arthritis in the knee.  
The veteran reported flare-ups which caused him significant 
pain.  The examiner noted that during these flare-ups, 
ambulation is decreased by approximately 25 percent.  It was 
also noted that the veteran's activities of daily living were 
affected secondary to pain in his knee.  The veteran reported 
that he no longer worked for Southern Pacific Railroad.

After reviewing 1997 VA outpatient treatment records and the 
results of the April 1997 VA medical examination, in a 
September 1998 rating decision, the RO granted a separate 10 
percent disability rating for degenerative changes of the 
right knee with limitation of motion pursuant to Diagnostic 
Codes 5003 and 5260.  The separate 30 percent rating under 
Diagnostic Code 5257 was continued for the post operative 
residuals of a right knee injury.  

The veteran duly appealed the RO's determination.  In a 
February 1999 decision, the Board denied a rating in excess 
of 30 percent for post-operative residuals of a right knee 
injury and a rating in excess of 10 percent for right knee 
arthritis.  In addition, the Board determined that referral 
for an extraschedular rating was not warranted.  

In April 1999, the veteran underwent VA medical examination 
to determine the current severity of his knee disability.  
Based on the results of the examination, in an August 1999 
rating decision, the RO continued the rating for the 
veteran's knee disability.  

In January 2002, the veteran again requested an increased 
rating for his right knee disability, stating that it had 
increased in severity.  

He was afforded a VA medical examination in February 2002, at 
which he reported that he had injured his right knee in 
service and was now having increased symptoms, such as 
popping out of the knee three times daily.  He indicated that 
he wore a brace which alleviated the popping out somewhat.  
He also complained of decreased motion and indicated that he 
was taking Vicodin for pain on a daily basis.  He indicated 
that he did not lose sleep due to pain, as he used pain 
medication which helped him sleep.  The veteran indicated 
that as a result of his knee disability, he wore a brace 
whenever he was out of bed and limited his driving because he 
was concerned about the possibility of his knee locking.  He 
indicated that he could walk approximately 2 miles as long as 
he had his brace and pain medication, but noted that he no 
longer ran or engaged in sports.  On objective examination, 
the veteran exhibited a slight limp on the right.  He was 
wearing a hinged brace and there was a 20 centimeter scar 
visible on the knee.  The knee was not tender to palpation, 
but there was crepitus with motion.  Flexion was to 95 
degrees and the veteran was able to fully extend the knee.  
The assessment was status post internal derangement of the 
right knee with residuals.

In support of the veteran's claim, the RO also obtained VA 
clinical records, dated from March 2001 to July 2002.  In 
pertinent part, these records show notations of degenerative 
arthritis with an unstable right knee due to an anterior 
cruciate ligament deficiency.  When he was seen in May 2001, 
the veteran reported that he had had a steroid shot 
approximately 6 months prior and had obtained good relief.  
The examiner noted that the veteran could either continue 
with steroid injections for symptomatic relief or undergo 
arthroscopy which the examiner described as "a bridge to a 
total knee."  The veteran elected to have a steroid shot and 
he was also provided with a knee brace.  

In a March 2002 rating decision, the RO denied a rating in 
excess of 30 percent for post operative right knee injury 
residuals, and a rating in excess of 10 percent for right 
knee arthritis.

The veteran duly appealed the RO's determination, arguing 
that a higher rating was warranted in light of his symptoms 
of popping, severe pain, and swelling.  He explained that 
because of the nature of his employment, he had to be alert 
and was unable to take pain medication.  As a result, he 
indicated that he was in severe pain during the day.  He also 
indicated that he had difficulty sleeping due to pain.  In 
light of his symptoms, he argued that he was entitled to a 20 
percent increase in his right knee disability rating and a 10 
percent increase in his arthritis rating.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected rating, and 
the rating of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55 (1994) 
that compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the rating is at issue, the present level of 
disability is of primary importance.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

The RO has evaluated the manifestations of the veteran's 
service-connected right knee disability separately, in 
accordance with VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 
62 Fed. Reg. 63,604 (1997) (providing that a veteran with 
service-connected arthritis and instability of the knee may 
be rated separately under Codes 5003 and 5257 so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§ 4.14).

As set forth above, the portion of the veteran's right knee 
disability which has been manifested by symptoms such as 
popping, laxity, pain, and instability has been evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which pertains 
to "other impairment of the knee."  Under this provision, a 
10 percent rating is warranted for slight impairment due to 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating contemplates moderate impairment due to 
recurrent subluxation or lateral instability, and a maximum 
30 percent rating is warranted for severe impairment of the 
knee.

In this case, the veteran is already receiving the maximum 
disability rating available under Diagnostic Code 5257.  
Likewise, although the Board has considered 38 C.F.R. §§ 4.40 
and 4.45, the Court has held that such criteria do not apply 
to knee disabilities which are rated under Diagnostic Code 
5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); see 
also Johnston v. Brown, 10 Vet. App.80, 85 (1997).  

The Board has also considered the possible assignment of an 
alternative Diagnostic Code, but finds that in light of the 
veteran's symptomatology, Diagnostic Code 5257 is most 
appropriate and advantageous to the veteran.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

For example, under 38 C.F.R. § 4.71a, Diagnostic Code 5262, a 
40 percent rating is assigned for nonunion of the tibia and 
fibula with loose motion, requiring a brace.  38 C.F.R. § 
4.71.  See also 38 C.F.R. § 4.71, Plate II.  In this case, 
however, there is no evidence of nonunion of the tibia and 
fibula and, as a result, this code is not appropriate.  

Likewise, under 38 C.F.R. § 4.71a, Diagnostic Code 5256, a 40 
percent rating is warranted for ankylosis of the knee in 
flexion between 10 degrees and 20 degrees.  In this case, 
however, there is no medical evidence which suggests 
ankylosis.

For the reasons stated above, the Board finds that the 
veteran's post-operative residuals of a right knee injury is 
appropriately rated as 30 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).  The Board finds that the 
preponderance of the evidence is against the claim in this 
regard and the benefit of the doubt doctrine is not for 
application here.  38 U.S.C. § 5107(b) (West 2002); Gilbert, 
1 Vet. App. at 55 (1990).

The remaining symptomatology produced by the veteran's 
service-connected right knee disability, including 
degenerative changes, pain, and limitation of motion, has 
been evaluated under the criteria set forth at 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5260.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray evidence is rated on the basis 
of limitation of motion of the specific joint or joints 
involved.

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 30 degrees is 20 percent; and 
flexion limited to 15 degrees is 30 percent.  Diagnostic Code 
5260 (2003).  Evaluations for limitation of knee extension 
are assigned as follows:  extension limited to 15 degrees is 
20 percent; extension limited to 20 degrees is 30 percent; 
extension limited to 30 degrees is 40 percent; and extension 
limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).  Normal range of motion of a 
knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2003).

In this case, the medical evidence of record does not show 
that the veteran's right knee motion has been limited to the 
extent necessary to meet the criteria for a rating in excess 
of 10 percent.  For example, at the most recent VA medical 
examination in February 2002, right knee flexion was to 95 
degrees and extension was full.  These findings do not 
warrant a rating in excess of 10 percent under the criteria 
based on limitation of extension or flexion.  38 C.F.R. § 
4.71, Plate II, Codes 5260, 5261.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  In that regard, it is noted that at the 
most recent VA medical examination in February 2002 and in VA 
clinical records, positive findings of pain and limping were 
noted.  After carefully reviewing the pertinent evidence of 
record, however, the Board finds that the criteria for a 
rating in excess of 10 percent have not been met.  The 
veteran's current 10 percent rating is based on his symptoms 
of knee pain, limitation of motion, and functional loss.   38 
C.F.R. § 4.71, Plate II, Codes 5260, 5261.  There is no other 
evidence that additional factors would restrict motion to 
such an extent that the criteria for a rating higher than 10 
percent would be justified.

The Board has also reviewed other diagnostic codes that 
potentially relate to impairment of the knee, but finds that 
application of an alternative diagnostic code does not result 
in a rating in excess of 10 percent.  

For example, when the knee is ankylosed in a favorable angle 
in full extension, or in slight flexion between zero and 10 
degrees, a 30 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5256.  When there is evidence of 
dislocation of the semilunar cartilage of the knee with 
frequent episodes of locking, pain and effusion into the 
joint, a 20 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  In this case, there has been no 
finding of a dislocated semilunar cartilage with frequent 
episodes of locking or ankylosis of either knee.  In any 
event, the veteran's symptoms of instability and popping are 
already compensated under the separate 30 percent rating 
assigned pursuant to Diagnostic Code 5257.  

For the foregoing reasons, the Board finds that the veteran's 
right knee arthritis is appropriately rated as 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260.  The 
Board finds that the preponderance of the evidence is against 
the assignment of a rating in excess of 10 percent and the 
benefit of the doubt doctrine is therefore not for 
application here.  38 U.S.C. § 5107(b) (West 2002); Gilbert, 
1 Vet. App. at 55 (1990).

In reaching its decision with respect to both issues on 
appeal, the Board has considered the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321 (2003).  The 
record, however, contains no objective evidence that the 
veteran's service-connected knee disabilities have resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that the veteran has 
not been hospitalized for treatment of his knee disability 
since reconstruction of his anterior cruciate ligament in 
1986.  Absent any objective evidence that his knee 
disabilities are productive of marked interference with 
employment, necessitate frequent hospitalization, or that the 
manifestations associated with these disabilities are unusual 
or exceptional, referral for consideration of an extra-
schedular rating is not warranted.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 30 percent for 
postoperative residuals of right knee injury is denied.

Entitlement to a rating in excess of 10 percent for right 
knee arthritis is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



